DETAILED ACTION
Remarks
The instant application having Application Number 17/318,453 filed on May 12, 2021 has a total of 19 claims pending in the application; there are 3 independent claims and 16 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated May 12, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 11,036,769.  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown in the table below:
Patent No. 11,036,769 claim 1
Instant Application No. 17/318,453 claim 1
1. A system for element tracking in documents, comprising: 
a memory device configured to store a mapping in a memory between a linked element within a document and a database object, wherein the linked element comprises a text or a value displayed in the document; 
a database configured to store the database object; and 
a processor configured to: 
cause display of the document with a linked data history and a document history; 
in response to an update of the database object: 
cause storage in the database of an update event associated with the linked element; and 

cause the linked data history to display an element update indication that the update event associated with the linked element has occurred; and 
in response to receiving a document update trigger; 
update the document, wherein updating the document comprises updating the linked element based at least in part on the update of the database object; and 
cause the document history to display a document update indication.

1. A system for element tracking in documents, comprising: 
            a memory device configured to store a mapping in a memory between a linked element within a document and a database object;
          

          a database configured to store the database object; and 
         a processor configured to: 
         cause display of the document with a linked data history; 
         in response to an update of the database object: 
        cause storage in the database of an update event associated with the linked 10 element; and provide an update indication that the update associated with the linked element has occurred; 
        cause the linked data history to display an element update indication that the update event associated with the linked element has occurred; and 
        in response to receiving a document update trigger, 
        update the document, wherein updating the document comprises updating the linked element based at least in part on the update of the database object.

Table 1
As exemplarily illustrated in Table 1 above, both are directed to linked element tracking in documents. Thus, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in Patent No. 11,036,769 as the differences between them would not change the scope of the invention.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Please also see MPEP § 804.
Independent claims 18 and 19 are substantially encompass the method recited in claim 1 and are also being rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 11,036,769.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Comstock et al. (US Patent Publication No. 2017/0013070 A1, ‘Comstock’, hereafter, provided by the Applicant’s IDS) in view of Bezar et al. (US Patent Publication No. 2016/0314102 A1, ‘Bezar’, hereafter, provided by the Applicant’s IDS).

Regarding claim 1, Comstock teaches a system (system, [0031-0043] and Figs. 1B-C) for element tracking in documents, comprising:
a memory device configured to store a mapping in a memory between a linked element within a document and a database object (the second cookie of the linking system with the device identifier and the first cookie of the linking system includes updating, by the server, in a database, an entry including the device identifier and the first cookie to include the second cookie, Comstock [0012], computing system, [0036], Fig. 1B.  Deep link, Comstock [0076-0079].  … cookies provides user and client information … The click tracker and/or user tracker may track and store user the referrer information from the request (i.e., linked element comprises text), Comstock [0054-0055]);
a database configured to store the database object (The link encoder may store in a database information about the encoding of the URL and the URL. The user tracker may track information about the user, such as via the cookie and store the information in the database … The click tracker may track user actions on the encoded URL, such as when the encoded URL was clicked, from what source and by what user and store such tracking in the database, Comstock [0053-0054]. Please also see [0061-0064]); and 
a processor (instructions are executed by one or more processing unit(s), Comstock [0115) configured to:
cause the display of the document with a linked data history(The user tracker may identify and collect information from any type and form of cookie. The user tracker may receive the cookie via a request to shorten a URL. The cookie may be any third-party cookie. The cookie may be a cookie generated by, provided by or tracked for the linking system. The user tracker or linking system may insert, modify or provide any data, information or attributes in the cookie for the linking system. The user tracker or linking system may include or provide a cookie in communicating the redirect response for a click action that decodes the encored URL. The cookie may comprise information, data or attributes that identify the user, any user's actions, preferences of the user and/or history of user activity or behavior, Comstock [0064])
Comstock does not teach
in response to an update of the database object:
cause storage in the database of an update event associated with the linked element; and
provide an update indication that the update associated with the linked element has occurred;
cause the linked data history to display an element update indication that the update event associated with the linked element has occurred; and
 in response to receiving a document update trigger, update the document, wherein updating the document comprises updating the linked element based at least in part on the update of the database object.
However, Bezar teaches
in response to an update of the database object: cause storage in the database of an update event associated with the linked element (Certain changes in the source document 150 may trigger updates to the link document 150L, depending on the type of the synchronization. For example, when the link document 150L is synchronized to the latest version of the source document 150, the trigger events may be source document changes, e.g., when a new version of the source document is checked in, a new version is uploaded to the source repository, Bezar, [0059]); and
provide an update indication that the update associated with the linked element has occurred (a trigger event for updating the link document, Bezar, [0059], [0075], Fig. 11, item 1115-1117);
cause the linked data history to display an element update indication that the update event associated with the linked element has occurred (Certain changes in the source document 150 may trigger updates to the link document 150L, depending on the type of the synchronization. For example, when the link document 150L is synchronized to the latest version of the source document 150, the trigger events may be source document changes, e.g., when a new version of the source document is checked in, a new version is uploaded to the source repository, Bezar, [0059]); and
in response to receiving a document update trigger, update the document, wherein updating the document comprises updating the linked element based at least in part on the update of the database object (a message may be sent to the target link repository 111e from the source content repository 111a to notify the target link repository 111e of the change to the source document information or to the source document's viewable rendition … the updates may be pushed to the target link repository from the source repository, Bezar, [0059], [0075-0081], Fig. 11, item 1115-1117).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Comstock and Bezar before him/her, to modify Comstock with the teaching of Bezar’s system and method for content sharing in enterprise content management. One would have been motivated to do so for the benefit of providing Comstock with a system of enabling content sharing among repositories in enterprise content management to support seamless cross-repository business processes and allow users to interact, in their specific business context, with content from different repositories (Bezar, Abstract and [0003]).
Regarding claim 2, Comstock does not teach, wherein update is triggered manually.
However, Bezar teaches wherein update is triggered manually (Bezar, [0059], [0077]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Comstock and Bezar before him/her, to modify Comstock with the teaching of Bezar’s system and method for content sharing in enterprise content management. One would have been motivated to do so for the benefit of providing Comstock with a system of enabling content sharing among repositories in enterprise content management to support seamless cross-repository business processes and allow users to interact, in their specific business context, with content from different repositories (Bezar, Abstract and [0003]).
Regarding claim 3, Comstock as modified teaches, wherein updating triggered automatically (Comstock [0091], [0077-0079]).
Regarding claim 4, Comstock as modified teaches, wherein updating occurs at a predetermined time (Comstock [0090]).
Regarding claim 5, Comstock as modified teaches, wherein the update triggering event comprises one or more of the following: an updated data element comprising an automatic document trigger data element, all document data updated, renaming the document, publishing the document, locking the document, changing the document, or starting a meeting using the document (Comstock [0114]).
Regarding claim 18, although claim 18 directed to a method, it is similar in scope to claim 1.  The system steps of claim 1 substantially encompass the method recited in claim 18. Therefore; claim 18 is rejected for at least the same reason as claim 1 above.
Regarding claim 19, Comstock teaches a computer program product for element tracking in documents, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions (one or more computer-readable programs embodied on or in one or more articles of manufacture. The term "article of manufacture" as used herein is intended to encompass code or logic accessible from and embedded in one or more computer-readable devices, Comstock [0115-0116]) for:
although claim 19 directed to a product, it is similar in scope to claim 1.  The system steps of claim 1 substantially encompass the product recited in claim 19. Therefore; claim 19 is rejected for at least the same reason as claim 1 above.

Claims 6-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Comstock et al. (US Patent Publication No. 2017/0013070 A1, ‘Comstock’, hereafter, provided by the Applicant’s IDS) in view of Bezar et al. (US Patent Publication No. 2016/0314102 A1, ‘Bezar’, hereafter, provided by the Applicant’s IDS) and further in view of Graff et al. (US Patent Publication No. 2014/0164909 A1, ‘Graff’, hereafter, provided by the Applicant’s IDS).

Regarding claim 6, Comstock and Bezar do not teach, wherein data associated with the update event is stored in a log.
However, Graff teaches wherein data associated with the update event is stored in a log (Graff [0016], [0072], [0104], [0135]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Comstock, Bezar and Graff before him/her, to further modify Comstock with the teaching of Graff’s system and method for optimizing mobile communications with one or more message recipients. One would have been motivated to do so for the benefit of understand which mobile communication devices and operating systems are being used in order to enhance the probability that as many constituents as possible can effectively and efficiently use the mobile app (Graff, Abstract and [0011]).
Regarding claim 7, Comstock and Bezar do not teach, wherein the log stores data associated with another linked element.
However, Graff teaches wherein the log stores data associated with another linked element (Graff [0016], [0072], [0104], [0135]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Comstock, Bezar and Graff before him/her, to further modify Comstock with the teaching of Graff’s system and method for optimizing mobile communications with one or more message recipients. One would have been motivated to do so for the benefit of understand which mobile communication devices and operating systems are being used in order to enhance the probability that as many constituents as possible can effectively and efficiently use the mobile app (Graff, Abstract and [0011]).
Regarding claim 8, Comstock and Bezar do not teach, wherein the data stored in the log is displayed using a user interface.
However, Graff teaches wherein the data stored in the log is displayed using a user interface (Graff [0091-0092], [0101]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Comstock, Bezar and Graff before him/her, to further modify Comstock with the teaching of Graff’s system and method for optimizing mobile communications with one or more message recipients. One would have been motivated to do so for the benefit of understand which mobile communication devices and operating systems are being used in order to enhance the probability that as many constituents as possible can effectively and efficiently use the mobile app (Graff, Abstract and [0011]).
Regarding claim 9, Comstock and Bezar do not teach, wherein the user interface comprises a timeline displaying data in the log.
However, Graff teaches wherein the user interface comprises a timeline displaying data in the log (Graff [0013]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Comstock, Bezar and Graff before him/her, to further modify Comstock with the teaching of Graff’s system and method for optimizing mobile communications with one or more message recipients. One would have been motivated to do so for the benefit of understand which mobile communication devices and operating systems are being used in order to enhance the probability that as many constituents as possible can effectively and efficiently use the mobile app (Graff, Abstract and [0011]).
Regarding claim 17, Comstock and Bezar do not teach, wherein the processor is further configured to:
provide an object access user interface object associated with the linked element; and
in response to a user indication to the object access user interface object: cause the database object to open.
However, Graff teaches wherein the processor is further configured to:
provide an object access user interface object associated with the linked element (Graff [0028], [0163] and Fig. 9); and
in response to a user indication to the object access user interface object: cause the database object to open (Graff [0092], [0164]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Comstock, Bezar and Graff before him/her, to further modify Comstock with the teaching of Graff’s system and method for optimizing mobile communications with one or more message recipients. One would have been motivated to do so for the benefit of understand which mobile communication devices and operating systems are being used in order to enhance the probability that as many constituents as possible can effectively and efficiently use the mobile app (Graff, Abstract and [0011]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Comstock et al. (US Patent Publication No. 2017/0013070 A1, ‘Comstock’, hereafter, provided by the Applicant’s IDS) in view of Bezar et al. (US Patent Publication No. 2016/0314102 A1, ‘Bezar’, hereafter, provided by the Applicant’s IDS) and further in view of Graff et al. (US Patent Publication No. 2014/0164909 A1, ‘Graff’, hereafter, provided by the Applicant’s IDS) and further in view of Morita et al. (US Patent Publication No. 2015/0248204 A1, ‘Morita’, hereafter).

Regarding claim 10, Comstock, Bezar and Graff do not teach, wherein the timeline additionally displays data associated with the update event.
However, Morita teaches wherein the timeline additionally displays data associated with the update event (Morita [0111-0112]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Comstock, Bezar, Graff and Morita before him/her, to further modify Comstock with the teaching of Morita’s information processing methods for displaying a screen relating to electronic content. One would have been motivated to do so for the benefit of favorable visibility and simplicity of operation for a user interface of a digital electrical appliance, therefore improving user friendliness of an apparatus that processes electronic content (Morita, Abstract and [0003-0004]).

Claim 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over Comstock et al. (US Patent Publication No. 2017/0013070 A1, ‘Comstock’, hereafter, provided by the Applicant’s IDS) in view of Bezar et al. (US Patent Publication No. 2016/0314102 A1, ‘Bezar’, hereafter, provided by the Applicant’s IDS) and further in view of Graff et al. (US Patent Publication No. 2014/0164909 A1, ‘Graff’, hereafter, provided by the Applicant’s IDS) and further in view of Scott (US Patent No. 10,515,140 B1, ‘Scott’, hereafter, provided by the Applicant’s IDS).

Regarding claim 11, Comstock, Bezar and Graff do not teach, wherein the data associated with the update event comprises a revision identifier.
However, Scott teaches wherein the data associated with the update event comprises a revision identifier (Scott, Col 17, lines 20-43, Col 18, lines 19-40, Figs. 10 and 13).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Comstock, Bezar, Graff and Scott before him/her, to further modify Comstock with the teaching of Scott’s method and system for displaying items. One would have been motivated to do so for the benefit of displaying magnified images of items advantageously assisting shoppers that overcomes the limitations and inefficiencies of the conventional approaches, that, among other potential benefits, provides a more effective way of allowing the customer to ensure the product is the correct product for the customer, prior to purchase, to avoid unnecessary costs, returns and delays, thereby improving the shopping experience with the merchant (Scott, Col 1, lines 50-61).
Regarding claim 12, Comstock, Bezar, Graff do not teach, wherein the data associated with the update event comprises a revision name.
However, Scott teaches wherein the data associated with the update event comprises a revision name (Scott, Col 17, lines 20-43, Col 18, lines 19-40, Figs. 10 and 13).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Comstock, Bezar, Graff and Scott before him/her, to further modify Comstock with the teaching of Scott’s method and system for displaying items. One would have been motivated to do so for the benefit of displaying magnified images of items advantageously assisting shoppers that overcomes the limitations and inefficiencies of the conventional approaches, that, among other potential benefits, provides a more effective way of allowing the customer to ensure the product is the correct product for the customer, prior to purchase, to avoid unnecessary costs, returns and delays, thereby improving the shopping experience with the merchant (Scott, Col 1, lines 50-61).
Regarding claim 13, Comstock, Bezar and Graff do not teach, wherein an update to the document is reverted in response to a revert document indication.
However, Scott teaches wherein an update to the document is reverted in response to a revert document indication (Scott, Col 17, lines 20-43, Col 18, lines 19-40, Figs. 10 and 13).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Comstock, Bezar, Graff and Scott before him/her, to further modify Comstock with the teaching of Scott’s method and system for displaying items. One would have been motivated to do so for the benefit of displaying magnified images of items advantageously assisting shoppers that overcomes the limitations and inefficiencies of the conventional approaches, that, among other potential benefits, provides a more effective way of allowing the customer to ensure the product is the correct product for the customer, prior to purchase, to avoid unnecessary costs, returns and delays, thereby improving the shopping experience with the merchant (Scott, Col 1, lines 50-61).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Comstock et al. (US Patent Publication No. 2017/0013070 A1, ‘Comstock’, hereafter, provided by the Applicant’s IDS) in view of Bezar et al. (US Patent Publication No. 2016/0314102 A1, ‘Bezar’, hereafter, provided by the Applicant’s IDS) and further in view of Graff et al. (US Patent Publication No. 2014/0164909 A1, ‘Graff’, hereafter, provided by the Applicant’s IDS) and further in view of Gu (US Patent Publication No. 2013/0111606 A1, provided by the Applicant’s IDS).

Regarding claim 14, Comstock, Bezar and Graff do not teach, wherein updating the document comprises:
determining whether a permission associated with a requesting user is sufficient to update the document; and
in response to a permission indication that the permission associated with the requesting user is sufficient to update the document:
allowing updating the document.
However, Gu teaches wherein updating the document comprises:
determining whether a permission associated with a requesting user is sufficient to update the document (Gu [0044]); and
in response to a permission indication that the permission associated with the requesting user is sufficient to update the document: allowing updating the document (Gu [0044]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Comstock, Bezar, Graff and Gu before him/her, to further modify Comstock with the teaching of Gu’s mapping identities to documents to enable multiple user logins. One would have been motivated to do so for the benefit of managing which entities or individuals may, and should, have access to each document or data being shared (Gu, Abstract and [0001]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Comstock et al. (US Patent Publication No. 2017/0013070 A1, ‘Comstock’, hereafter, provided by the Applicant’s IDS) in view of Bezar et al. (US Patent Publication No. 2016/0314102 A1, ‘Bezar’, hereafter, provided by the Applicant’s IDS) and further in view of Morita et al. (US Patent Publication No. 2015/0248204 A1, ‘Morita’, hereafter).

Regarding claim 15, Comstock and Bezar do not teach, wherein the processor is configured to:
determine whether the linked element satisfies a filter condition; and in response to a display indication that the linked element satisfies the filter condition: cause the linked element to display.
However, Morita teaches wherein the processor is configured to:
determine whether the linked element satisfies a filter condition; and in response to a display indication that the linked element satisfies the filter condition: cause the linked element to display (Morita [0099] and [0163]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Comstock, Bezar and Morita before him/her, to further modify Comstock with the teaching of Morita’s information processing methods for displaying a screen relating to electronic content. One would have been motivated to do so for the benefit of favorable visibility and simplicity of operation for a user interface of a digital electrical appliance, therefore improving user friendliness of an apparatus that processes electronic content (Morita, Abstract and [0003-0004]).
Regarding claim 16, Comstock and Bezar do not teach, wherein the filter condition comprises being equivalent to a specified object type, a specified object value, a specified object value range, or a specified user.
However, Morita teaches wherein the filter condition comprises being equivalent to a specified object type, a specified object value, a specified object value range, or a specified user (people, Morita [0163]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Comstock, Bezar, and Morita before him/her, to further modify Comstock with the teaching of Morita’s information processing methods for displaying a screen relating to electronic content. One would have been motivated to do so for the benefit of favorable visibility and simplicity of operation for a user interface of a digital electrical appliance, therefore improving user friendliness of an apparatus that processes electronic content (Morita, Abstract and [0003-0004]).


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168